Citation Nr: 1809719	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome on the left.

2.  Entitlement to service connection for carpal tunnel syndrome on the right.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for radiculopathy of the right lower extremity.

5.  Entitlement to service connection for radiculopathy of the left lower extremity.

6.  Entitlement to service connection for right shoulder disability.

7.  Entitlement to service connection for cervical spine disability.

8.  Entitlement to service connection for headache disability.

9.  Entitlement to compensation under 38 U.S.C. § 1151 for a low back disability.
10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in October 2016.  A transcript is of record.

The issues of entitlement to service connection for right shoulder disability, compensation under 38 U.S.C. § 1151 for a low back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At his October 2016 Board hearing, the Veteran withdrew the issues of entitlement to service connection for carpal tunnel syndrome on the left, carpal tunnel syndrome on the right, low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.

2.  The Veteran's headache disability is related to his military service.

3.  The Veteran's cervical spine disability, diagnosed as degenerative disc disease with arthritic changes, is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met as to the issues of entitlement to service connection for carpal tunnel syndrome on the left, carpal tunnel syndrome on the right, low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Service connection for a headache disability is warranted.  38 U.S.C. §§ 1110, 1111, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for a cervical spine disability, diagnosed as degenerative disc disease with arthritic changes, is warranted.  38 U.S.C. §§ 1110, 1111, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for carpal tunnel syndrome on the left, carpal tunnel syndrome on the right, low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it is dismissed.

II.  Service Connection

A.  Legal Criteria

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

B.  Headache Disability

In the instant case, although the Veteran's enlistment examination reflects that the Veteran had headaches for one week following a minor pre-service head injury, no headache condition was diagnosed at the time.  To the contrary, the Veteran had a normal neurological examination on enlistment.  His head and spine were also found to be within normal limits.  As such, the presumption of soundness attaches and, to be overcome, VA must show by clear and unmistakable (i.e., undebatable) evidence that the Veteran's headache condition existed prior to service and was not aggravated by service.  

The presumption has not been rebutted in this case.  The Veteran has testified that he experienced headaches shortly after a football injury in high school but that such were short lived and that he had no problems with headaches from approximately one week after his high school injury until he began service.  This is consistent with his enlistment examination which notes headaches for one week following a minor pre-service head injury but reveals a normal head and neurological examination.  Given this evidence, it is far from undebatable that the Veteran's headache disability pre-existed service.  

There is also not sufficient evidence to rebut the second prong of the presumption of soundness, namely that the Veteran's headache disability was clearly and unmistakably not aggravated by service.  To the contrary, the Veteran credibly testified that his symptoms were relatively minor prior to service (headaches for only one week after injury in high school), but that they became worse during service.  Also, service treatment records show repeated treatment and complaint for headaches.  See service treatment record dated in March 1976, April, 1976, May 1976, and August 1978.  Given this evidence, the presumption of soundness has not been rebutted.  

Lastly, the medical and other evidence of record demonstrates that the Veteran's current headache disability is a continuation of the same disease process that has been ongoing since service.  As such, service connection for a headache disability is warranted.

C.  Cervical Spine Disability

The Veteran's enlistment examination notes a history of a bruised cervical spine almost a year prior to service.  On examination, however, the Veteran's head, neck, and spine were found to be normal.  As noted above, his neurological system was also found to be normal.  As such, the presumption of soundness attaches.  

The entrance examination reflects that the Veteran was able to continue to play sports after his pre-service injury with no difficulties.  This is consistent with the Veteran's testimony before the Board in October 2016.  Therefore, it cannot be said that there is clear and unmistakable evidence that his current cervical spine disabilities existed prior to service.  Also, there is not sufficient evidence to rebut the second prong of the presumption of soundness, namely that the Veteran's cervical spine disability was clearly and unmistakably not aggravated by service.  To the contrary, the Veteran credibly testified that his symptoms were relatively minor prior to service (he did not miss a game of football due to the injury and was playing the following week with no neck pain), but that his headaches and neck pain began again during service and was worse.  Service treatment records show he was injured during service while playing football.  See service treatment records dated in March 1976, July 1976, and May 1977.  He testified that after he injured himself in service, he began to have headaches and neck problems again.  Given this evidence, the presumption of soundness has not been rebutted.  

Lastly, the medical and other evidence of record demonstrates that the Veteran's current cervical spine disability, diagnosed as degenerative disc disease with arthritic changes, is the same disease process that has been ongoing since service.  As such, service connection for cervical spine disability is warranted.


ORDER

The appeal as to the issues of entitlement to service connection for carpal tunnel syndrome on the left, carpal tunnel syndrome on the right, low back disability, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity is dismissed.

Entitlement to service connection for a headache disability is granted.

Entitlement to service connection for a cervical spine disability, diagnosed as degenerative disc disease with arthritic changes, is granted.


REMAND

The Veteran testified that he received treatment for his right shoulder during service after he was carrying a field radio too tightly around his shoulder.  He reported that he was treated for complaints of numbness and loss of motion of the right arm.  Although the Veteran's service treatment records document this event in an October 1974 treatment record, it was not considered by the examiner in the September 2013 VA examination report.  An addendum opinion is needed that considers this treatment record and the Veteran's testimony.

Furthermore, the Veteran testified that he received treatment for his right shoulder from Dr. Robinson in the 1980s.  Only records from 1998 to 2002 from Dr. Robinson have been obtained.  Records from the 1980s have not been associated with the claims file and are significant evidence in the Veteran's claim that he has had a right shoulder disability since service.  An effort should be made to obtain these records.

The Veteran's spouse testified that on August 26, 2010, 8 days after the carpal tunnel surgery was completed, he was treated by Dr. Snook for burning in his legs and feet at the White City VA Clinic.  This record does not appear to be included in the claims file.  All relevant VA records should be obtained and associated with the claims file, including the August 26, 2010 VA treatment record.  In addition, a January 2011 VA treatment record notes that a CT (carpal tunnel) exam was completed but the report was located on Vista Imaging.  All Vista Imaging reports should be obtained and associated with the claims file.  

The Board notes that further development and adjudication of the Veteran's claim for entitlement to service connection for a right shoulder disability and compensation under 1151 might provide evidence in support of his claim of entitlement to TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination as to the issue of TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a current VA 21-4142 for Dr. Robinson for treatment records from the 1980s to the present.  Upon receipt of the Veteran's completed release, obtain all identified records from this provider.

2.  Obtain all relevant VA treatment records for this Veteran, including the August 26, 2010 VA treatment record from the White City VA Clinic.  Also all relevant Vista Imaging reports should be obtained and associated with the claims file, including the January 2011 VA treatment record noting a CT (carpal tunnel) exam located in Vista Imaging.

3.  After the above items have been completed, return the claims file to the provider who conducted the September 2013 examination for the right shoulder, if available, for an addendum.  The examiner should be requested to review the file and his examination report.  Upon completion of that review, the examiner should provide an opinion as to the following questions:

a.) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present right shoulder disability began in or is related to the Veteran's military service?  

b.) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present right shoulder disability was caused by his now service- connected cervical spine disability?  

c.) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present right shoulder disability was aggravated by his now service- connected cervical spine disability?  

The examiner should specifically address the October 1974 service treatment record and the Veteran's testimony that a field radio was strapped too tightly around his shoulder and this caused numbness and loss of motion of his right arm.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion(s).  If the September 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the September 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After items #1 and #2 have been completed, return the claims file to the provider who conducted the September 2013 VA examination for compensation under 1151 for a low back disability, if available, for an addendum.  The examiner should be requested to review the file and his examination report.  

The examiner should be advised that the Veteran seeks compensation under § 1151 for a low back disability following carpal tunnel surgery.  Specifically, the Veteran claims that the way that he was strapped down during the surgery injured his back causing burning in his feet and legs.  

Upon review of the record, the physician should indicate in a written report whether the Veteran has additional disability as the result of carpal tunnel surgery at VA.  If so, the examiner should provide an opinion regarding whether such additional disability was proximately caused by:

a. carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or 

b. an event which was not reasonably foreseeable.

The examiner's attention is directed to any August 26, 2010 VA treatment record obtained that shows treatment for burning legs and feet shortly after carpal tunnel surgery.

The examiner's attention is directed to the Veteran's May 2013 statement that he had 2 bulging discs in his back prior to carpal tunnel surgery and 4 bulging discs after surgery.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran's lay statements and the VA records.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the September 2013 VA examiner is not available, another competent professional may provide the opinion after reviewing the September 2013 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


